Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
1) Preventing and/or improving an adverse drug reaction/symptom associated with an adverse drug reaction; or
2) Preventing and/or improving an adverse reaction associated with medical treatment.

If Applicant elects preventing and/or improving an adverse drug reaction/symptom associated with an adverse drug reaction, then Applicant is further required to elect one of the 27 categories of drugs from claim 2 such as “anticancer agents”.

If Applicant elects preventing and/or improving adverse reaction associated with medical treatment, then Applicant is further required to elect one of:
a treatment that invades the body surgery;
a treatment that invades the body dialysis;
a treatment that invades the body blood transfusion;
a treatment that invades the body organ/cell transplantation;
a treatment that invades the body injection/body drip infusion; 
a treatment in rehabilitation;
a treatment involving electromagnetic radiation on the body x-ray radiography/CT;
a treatment involving electromagnetic radiation on the body MRI;
a treatment involving electromagnetic radiation on the body radiotherapy;
a treatment involving electromagnetic radiation on the body an infrared ray.
 The species are independent or distinct because they involve different either different drugs with different adverse effects and different symptoms or different medical treatments with different patient populations receiving different treatments with different effects and expected outcomes. In other words, the different treatments are distinct from the different drug reactions and within each group there exists distinct patient populations that are distinct from one another. For example, a subject who had surgery might have an infection for an adverse reaction symptom while a patient undergoing organ transplantation might have organ rejection as an adverse reaction. Moreover, a subject who is treated with erectile dysfunction drugs might get a headache while a patient treated with anticancer drugs might have their hair fall out. Accordingly, the species are not so closely related that a search and examination of the entire claim can be made without serious burden because the different treatments will have different adverse reactions and the 27 different classes of drugs will also have different adverse reactions. Thus, the fields of search are different in each situation where a search for one species is not likely to find art pertinent to any other species. The situation is further complicated by having to search prevention of the adverse drug reactions, symptoms of adverse drug reactions and adverse reactions associated with medical treatments which could include prophylaxis of those things. Given the innumerable number of drugs and medical treatments that exist, a serous search burden is placed upon the Examiner without a species election. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement, due to the complexity of the requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613